COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      In re Harley Channelview Properties, LLC

Appellate case number:    01-21-00548-CV

Trial court case number: 2020-67063

Trial court:              80th District Court of Harris County

Date motion filed:        August 23, 2022

Party filing motion:      Relator


         It is ordered that relator’s motion for rehearing and all outstanding motions are denied.
The Court’s stay order dated October 18, 2021 is withdrawn. Any disputes regarding suspension
of the trial court’s interlocutory order must be directed to the trial court.


Judge’s signature: ____/s/ Sherry Radack_________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Countiss and Farris.


Date: ____December 20, 2022_____